Title: From John Adams to John Adams, 19 February 1825
From: Adams, John
To: Adams, John



My dear Grandson
Quincy 19th: February 1825—

I recieved, as usual with great delight your letter of the 12th inst. Your account of all things is satisfactory—but on this great occasion, my dear Grandson, let us all reflect on the obligations this event imposes on us. Our joys ought to be no greater than the joys of the public. We ought all of us to collect ourselves and not suffer a single unbecoming word or action to escape us. A friend writes me that light joys are talkative but deep joys are dumb. Amidst all our rejoicings public and private in this neighbourhood we have great reason to consider.—I never knew a more melancholy time, on account of sickness.
Dr Phipps has eighty patients under his care and the City of Boston is equally calamitous. This affects me the more because in 1761 we had a similar pestilence which carried off fifteen aged men, of whom my Father was one. I have been attacked very much as he was and am still labouring under similar symptoms.—
Command down every petty passion John, and every selfish feeling—this is not an event to excite vanity. John, it ought to excite grave and solemn reflections.—Your Father’s address when he accepted the office was one of those masterly pieces which he produces upon all critical occasions. The sentiments are perfectly just and the honour he does his two competitors in the House, does him great honour and them too, and I believe it has been universally acceptable to the public. I have never heard it mentioned but with praise.
Your affectionate Grandfather
John Adams.